Judgment, Supreme Court, New York County, rendered May 14, 1973, convicting defendant, upon a jury verdict, of possession of a weapon as a felony, reversed, on the law and in the interest of justice and the case remanded for a new trial. On this record it is clear that the defendant was not accorded a fair and impartial trial. The court unduly interjected itself into the proceedings in examining the defendant, commenting on his testimony and in its charge to the extent that it conveyed to the jury its attitude both in respect to the merits of the case and to the credibility of the defendant. In view of the direction for a new trial, we do not find it necessary to consider the other claims of error. Concur&emdash;Markewich, J. P., Murphy, Lupiano and Birns, JJ.; Nunez, J., dissents and would affirm.